Citation Nr: 1703063	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for hypertension.

2. Entitlement to a rating in excess of 10 percent for a right ankle disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1994 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned in June 2015. A transcript of the hearing is associated with the claims files.

The RO granted an additional increased rating of 20 percent for the Veteran's hypertension in a December 2015 rating decision, effective August 11, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

Following the December 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence, which was not accompanied by a waiver of AOJ review. However, the Board notes that the additional evidence of record while relevant to the issue on appeal is duplicative of the evidence already of record. As such, a remand is not warranted for review of this duplicative evidence by the AOJ. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran has not alleged that he is unable to maintain employment as a result of his service-connected disabilities. Therefore, the Board finds the issue of entitlement to TDIU has not been raised. 

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. The Board notes the Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ from December 9, 2015 forward. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to a rating in excess of 10 percent for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's hypertension was manifested by required continuous medication for control and diastolic pressure predominantly 110 or more; and was not manifested by diastolic pressure that is predominantly 120 or more. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hypertension, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In September 2009 prior to the October 2009 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for hypertension. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2009, November 2014 and October 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim for hypertension. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran does not assert that his hypertension has worsened since the most recent October 2015 VA examination; he merely asserts entitlement to higher disability evaluation for the rating period on appeal. The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that his hypertension has worsened since the most recent VA examination, or since the most recent VA treatment records. As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remand

Previously the case was remanded in September 2015. The case was remanded for the Veteran to be afforded a VA examination to determine the current severity of his hypertension and to obtain any outstanding treatment records and associate such with the claims file. Correspondence was sent to the Veteran in September 2015 to identify any outstanding treatment records. See September 21, 2015 VA correspondence.  The Veteran has not identified any outstanding treatment records. The Veteran was afforded a VA examination in October 2015 as to his hypertension. The Board finds that there has been substantial compliance with the prior remand. 

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
	
In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the rating claim for hypertension has not materially changed and as such staged ratings are not warranted.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Analysis

The Veteran contends he is entitled to a rating in excess of 20 percent for his service-connected hypertension. The Veteran's hypertension is rated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive vascular disease. The Board finds the preponderance of the evidence is against finding a rating in excess of 20 percent for the Veteran's hypertension is warranted. 

Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control. For a 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more. A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more. See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that a rating in excess of 20 percent for the Veteran's hypertension is warranted. The Veteran has reported a worsening of his hypertension in recent years. The Veteran has reported ongoing care and treatment including medication for his hypertension, headaches and tingling in his fingers at times. See June 2015 Travel Board hearing transcript. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hypertension during this appeal.

The Veteran was provided with a VA examination in October 2009. The Veteran reported ongoing continuous medication to control his hypertension. See October 2009 VA examination.  Blood pressure readings of 181/101, 184/95 and 174/99 were noted, with an average of 181/101. The examiner noted a diagnosis of essential hypertension which had no significant effects on the Veteran's daily activities or occupation. Id.  

Next, the Veteran was provided with a VA examination in November 2014. The Veteran reported taking ongoing medication for his hypertension. See November 2014 VA examination. The examiner noted the Veteran takes continuous medication for his hypertension. Blood pressure readings of 169/108, 170/110, and 162/104, were noted, with an average of 167/107. The examiner noted a diagnosis of hypertension which does not impact the Veteran's ability to work. Id.

Then, the Veteran was provided with a VA examination in October 2015. The Veteran reported his blood pressure is not under control and he is seen by his primary care doctor several times a year. See October 2015 VA examination. The examiner noted the Veteran continues to take continuous medication for hypertension. A history of diastolic blood pressure readings of predominantly 100 or more was noted. Blood pressure readings of 183/116, 188/113, and 177/115, were noted, with an average blood pressure reading of 182/114. The examiner noted the Veteran's hypertension does not impact his ability to work. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining the severity of the Veteran's hypertension during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. VA treatment records in September 2010 noted a blood pressure reading of 137/73. See September 30, 2010 VA treatment record. VA treatment records in October 2015 noted a blood pressure reading of 148/78. See October 27, 2015 VA treatment record. Treatment records from November 2015 noted at home blood pressure readings ranging from 122/68 to 142/86. See November 17, 2015 VA treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's hypertension does not more nearly approximate the level of severity contemplated by a 40 percent rating, as at no point during the appeal has the evidence shown a 40 percent rating is warranted. The Board notes the Veteran's contentions regarding his use of ongoing continuous medication and the impact his hypertension has on his daily living. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated for a higher evaluation. VA treatment records note blood pressure readings are predominantly in the range of 122/68 to 148/78. The VA examinations noted blood pressure readings ranging from 167/107 to 182/114. The Veteran's blood pressure readings predominantly had a diastolic pressure of 110 or more. There is no indication the Veteran has had diastolic pressure of predominantly 120 or more. Therefore, the Veteran's symptomology most closely fits the criteria for a 20 percent disability evaluation. When considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension. The Board notes that the Veteran filed a claim for left ventricular hypertrophy secondary to his hypertension in  November 2016 and a separate evaluation for hypertensive cardiovascular disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, is being developed by the AOJ.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding a rating in excess of 20 percent for the Veteran's service-connected hypertension is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's hypertension is manifested by continuous use of medication which at times the Veteran reports impacts his activities. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for diseases of the heart. See 38 C.F.R. § 4.104, Diagnostic Code 7101. The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture relating to his service-connected hypertension. The evidence shows blood pressure measurements of diastolic pressure predominately 110 or more but not predominantly 120 or more. Blood pressure readings averaged between 167/107 to 182/114, and required continuous medication for control. The Veteran's 20 percent evaluation, under Diagnostic Code 7101 accurately contemplates this symptomology.  In short, there is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for hypertension rated at 20 percent, avulsion fracture of right medial malleolus rated at 10 percent, bilateral tinnitus rated at 10 percent, erectile dysfunction rated noncompensable, and pseudofolliculitis barbae rated noncompensable. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to a rating in excess of 20 percent for hypertension, is denied. 


REMAND

The Veteran contends he is entitled to a rating in excess of 10 percent for his service connected right ankle disorder. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regretfully, another remand is necessary to comply with the September 2015 remand directives.

The matter was previously before the Board in September 2015. On remand the AOJ was directed to obtain any outstanding treatment records and associate such with the claims file and provide the Veteran with a VA examination to ascertain the current severity of his service connected right ankle disorder. Correspondence was sent to the Veteran in September 2015 to identify any outstanding treatment records. See September 21, 2015 VA correspondence.  The Veteran has not identified any outstanding treatment records. The Veteran was afforded a VA examination in October 2015 as to his right ankle disorder. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination in October 2015. The examiner noted the Veteran's range of motion, noting that the Veteran has less movement than normal due to ankylosis, and adhesions, which interferes with standing. However, the examiner later noted the Veteran did not have right side ankylosis. Clarification is required to determine if the Veteran has right ankle ankylosis and if so the degree of such. Further, in the November 2014 VA examination the examiner noted right ankle ankylosis with an eversion deformity. In addition, a private examination from December 2015 has been associated with the claims file, which should be addressed as part of a supplemental opinion.  As the VA opinion is inadequate and therefore does not substantially comply with the September 2015 remand directives, the case must again be remanded for a supplemental opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the development above to the extent possible, refer the case to the VA examiner who provided the October 2015 VA examination and opinion for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner should determine the current severity of the Veteran's service-connected right ankle disorder.

The examiner must state whether there is ankylosis of the right ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion of eversion deformity; ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees; or complete paralysis of the posterior tibial nerve, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes cannot be flexed, adduction is weakened and plantar flexion is impaired.  

A complete rationale is required and the examiner should address all prior opinions provided; attention is invited to the December 2015 private opinion which was not previously of record. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


